Citation Nr: 1721993	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for residuals of a motor vehicle accident manifested by muscle and joint pain (other than the neck, bilateral knees, and left shoulder).

3.  Entitlement to service connection for bilateral leg disability.


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issues of myofascial strain and muscle spasms, and bilateral leg disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a right should disability began during the Veteran's military service, was caused or aggravated by her service, onset within a year of her service, or has been continuous since service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See October 2010 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment and VA treatment records.  The Veteran also submitted lay statements in support of her appeal.  VA examinations were conducted in February 2016, and March 2016.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau, 492 F.3d at 1377;  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Right Shoulder 

The Veteran's service treatment records note that in July 1997, she sought treatment for her left shoulder, knee and back as a result of a motor vehicle accident.  There are no records of the Veteran seeking treatment while in service for her right shoulder pain.

The record indicates the Veteran sought treatment for right shoulder pain beginning in 2010.  In a December 2011 VA treatment record, a radiological report showed that the Veteran had no fracture or dislocation of the right shoulder.  The report did indicate "very small osteophytes of the A.C. joint without any encroachment into subacromion space of questionable significance."  The radiologist noted a minor abnormality but did not diagnose the Veteran with a right shoulder disability.  

Significantly, the VA treatment records do not include any mention of, complaints of, treatment for, or diagnosis of a right shoulder disorder.  The next documented complaint from the Veteran was in a June 2015 treatment record.  The record indicates that the Veteran's pain was characterized by mild right sided upper extremity throbbing and weakness; but, there was no diagnosis of a right shoulder disability. 

In February 2016 the Veteran was afforded a VA examination to evaluate her claimed right shoulder disability.  The examiner found that the Veteran had normal muscle strength, no ankylosis, and no shoulder instability.  The examiner opined that the there was "no reference to any injury [or] complaints regarding the right shoulder in the voluminous medical records.  No records are annotated for the right shoulder."  The examiner diagnosed the Veteran with shoulder impingement syndrome.  The examiner also opined that the Veteran's right shoulder condition was less likely than not incurred in or caused by the claimed in service injury, event, or illness. 

In a March 2016 VA examination the Veteran was diagnosed with degenerative joint disease of the A.C. joint.  

The Veteran contends that her shoulder injury began in service after a motor vehicle accident in 1997.  She reported that her right shoulder has progressively increased in pain since 1997.

After a full review of the record in connection with the applicable laws and regulations, the Board finds that the claim must be denied.

In the February 2016 VA examination, the Veteran was diagnosed with right shoulder impingement syndrome.  In a March 2016 VA examination the Veteran was diagnosed with degenerative joint disease of the A.C. joint.  Therefore, the Veteran has a current right shoulder disability.  The question now is whether the current right shoulder disability is etiologically linked to the Veteran's in-service injury, event or illness.

While the Veteran contends that her right shoulder disability is related to her motor vehicle accident, the record is devoid of any competent evidence indicating or suggesting that the Veteran's right shoulder disability was a result of the accident.  The Veteran's treatment after the accident is well documented, and there is no evidence in the record of any treatment or injury to her right shoulder.  In fact, the treatment records show that the Veteran experienced residuals for her left shoulder, bilateral knees and back which she continued to seek treatment for post-service.  She did not seek treatment for right shoulder pain until November 2010; over 10 years after the motor vehicle accident.  

Additionally, the Board finds the VA examination reports to be more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The Veteran contends that her shoulder injury began in service after a motor vehicle accident in 1997.  During the March 2016 VA examination the Veteran reported that her right shoulder has progressively increased in pain since 1997.  While the Veteran is competent to report observable symptoms such as pain, she is not competent to provide a diagnosis of a shoulder disability.  The Veteran, who has not been shown to possess any relevant medical expertise, has made statements in support of her current claim for service connection which are countered, by the contemporaneous evidence of record created prior to her claim for service connection for a right shoulder disability. 

Based on the foregoing, the Board finds that the evidence weighs heavily against a finding that the Veteran's right shoulder disability was incurred in or caused by an in-service injury, illness, or event.  Given the lack of medical evidence in support of the claim, and the absence of consistent reports of continuity, the evidence is against a finding of an in-service injury.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the claim for service connection for a right shoulder disability is denied.


ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claims for service connection for myofascial strain and muscle spasm and bilateral leg disabilities are necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain another medical opinion.

In March 2016, the Veteran was afforded a VA examination during which the VA examiner opined that it is less likely than not that the Veteran's has a bilateral leg pain and other muscle and joint pain other than the neck, bilateral knees, and left shoulder for which service connection is already awarded.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current disability.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to an appropriate examiner for a supplemental opinion.  

The examiner is asked to review all records associated with the Veteran's claims file.  Based on the examination and review of the record, the opinion provider should specifically address the following:

(a) For any disorder manifested by fatigue and any muscle or joint pain disorders, the examiner should indicate whether the complaints can be attributed to an underlying disease process or other pathology including Gulf War Syndrome.  If not, this should be specifically noted. 

(i) If any symptoms can be attributed to an underlying disability, is it at least as likely as not that the disorder is related to service?

(ii) In the alternative, if the Veteran's fatigue and multiple joint pain symptomatology is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome or fibromyalgia.  If chronic fatigue syndrome or fibromyalgia is diagnosed, the examiner must identify and explain the elements supporting the diagnosis (iii) or are residuals of a previously diagnosed and service connected disability. 

(b) Does the Veteran have a bilateral leg disability other than those previously diagnosed and/or service connected? 

(i) For any currently diagnosed bilateral leg disability not contemplated by another service connected condition, is it at least as likely as not (50 percent or higher degree of probability) that condition was incurred in or is otherwise related to service? 

The examiner should consider the Veteran's lay testimony that a motor vehicle accident occurred while in service.

A rationale for all requested opinions shall be provided. If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


